Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “Biasing member” in claims 1, 13, 22.
The term “biasing member” uses the term “member” as a generic placeholder or nonce term, and the term “biasing” before “member” does not impart any further structural recitation.  In addition, the term “biasing member” is modified by the functional language “being configured to compress to allow for independent movement of the proximal actuator rod relative to the distal actuator rod in response to an obstruction of the second jaw member”.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al, WO 2017/059587 (“Tan”; publication date April 13, 2017).
Regarding claim 1, Tan discloses a device capable of being a suture passer (100, embodiment in Figs. 1-21, device 100 with assembly 300 can grasp or manipulate tissue, retrieve surgical clips or clamps and therefore could also be capable of holding a suture between the jaws, see para [0054]), comprising: 
a handle assembly (111, 110, Fig. 1, para [0061]);
a shaft (340, Figs. 15-18, para [0073]) extending distally from the handle assembly; 
a first jaw member (360a, Fig. 15) coupled to a distal end portion of the shaft (distal end of 340, Fig. 15, para [0081]);
a second jaw member (360b, Fig. 15) pivotable relative to the first jaw member between open and closed configurations (para [0082]; open and closed positions); and
an overstroke assembly (320, Figs. 15-18, paras [0071]-[0085]) including:
a proximal actuator rod (328, Fig. 15, para [0079]) operably coupled to the handle assembly (para [0079]); 
a distal actuator rod (322) axially movable relative to the shaft and operably coupled to the second jaw member (paras [0084]-[0087]); and
a biasing member (spring 330, 332, Figs. 15-18) interposed between the proximal and distal actuator rods (see Fig. 18), wherein advancement of the proximal actuator rod (328) in response to an actuation of the handle assembly (trigger 122) advances the biasing 
Regarding claim 8, Tan discloses the suture passer according to claim 1, wherein the second jaw member (362b, Fig. 16) has a proximal end portion pivotably coupled to the distal actuator rod (pivot point at 352, Fig. 16, para [0082]).
Regarding claim 10, Tan discloses the suture passer according to claim 1, wherein the second jaw member is nested with the first jaw member in the closed configuration (distal ends 362a, 362b have teeth that can nest within each other, Fig. 16, para [0082]).
Regarding claim 11, Tan discloses the suture passer according to claim 10, wherein the first jaw member defines a recessed portion (notches in teeth at 362a) configured to receive the second jaw member when the second jaw member is in the closed configuration (para [0082]).
Regarding claim 12, Tan discloses the suture passer according to claim 1, wherein each of the first and second jaw members has a suture-contacting surface (ends at 362a, Fig. 16) defining a transverse notch therein (notches in ends 362a, 362b), wherein the transverse notches of the first and second jaw members are configured to cooperatively enclose a suture therein (para [0082]; jaws are capable of 
Regarding claim 13, Tan discloses a device capable of performing as a suture passer (100, embodiment in Figs. 1-21, device 100 with assembly 300 can grasp or manipulate tissue, retrieve surgical clips or clamps and therefore could also be capable of holding a suture between the jaws, see para [0054]), comprising: 
a handle assembly (100, 111, Fig. 1; para [0061]);
a shaft (340, Figs. 15-18, para [0073]) extending distally from the handle assembly; 
an end effector assembly (350, Figs. 15-16) including:
a first jaw member (362a) coupled to a distal end portion of the shaft; and 
a second jaw member (362b) pivotable relative to the first jaw member between open and closed configurations (Figs. 15-16, para [0082]; open and closed positions);
a proximal actuator rod (328, Figs. 15-18) operably coupled to a trigger of the handle assembly (122, para [0084]), such that a first actuation of the trigger proximally moves the proximal actuator rod (para [0084]);
a distal actuator rod (322) slidably disposed within the shaft and operably coupled to the second jaw member (paras [0084]-[0087]); and
a biasing member (330, 332) interposed between the proximal and distal actuator rods, wherein the proximal actuator rod (328) is configured to distally move the distal actuator rod (322) via the biasing member (330) in response to a 
Regarding claim 14, Tan discloses the suture passer according to claim 13, wherein the distal actuator rod (322) is pivotably coupled to the second jaw member (360b) via a pivot pin (352) configured to receive a distally-oriented force from the distal actuator rod, the distally-oriented, threshold force imparted on the biasing member being lower than a threshold force required to damage the pivot pin (para [0081]).
Regarding claim 15, Tan discloses the suture passer according to claim 13, wherein when the second jaw member (360b) is prevented from opening by an obstruction, the second actuation of the trigger distally moves the proximal actuator rod relative to the distal actuator rod to compress the biasing member therebetween (paras [0085]-[0087]; plunger 328 can be advanced independently during a second actuation in order to compress the spring 332).

Claims 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tovey et al, US 5,674,230 (“Tovey”).
Regarding claim 22, Tovey discloses a method of depositing a portion of a suture into an internal surgical site and/or retrieving a portion of suture from within an internal surgical site (suture material 110 affixed to needle 100, see Figs. 23A-C show method, Figs. 1-5 show device, col. 12, lines 49-65), comprising:
advancing a suture passer (10, Figs. 1-5) into a surgical site while first and second jaw members (18, 20) of the suture passer are in a closed configuration (during endoscopic or laparoscopic procedures, jaws 18, 20 are moved to closed position and insert, col. 12, lines 49-65); and
actuating a handle assembly (33, Fig. 1) of the suture passer to at least one of:
distally move a proximal actuator rod (51) toward a distal actuator rod (40), thereby compressing a biasing member (56) between the proximal actuator rod and the distal actuator (col. 6, lines 15-35), the proximal actuator rod being operably coupled to the handle assembly (33, Fig. 4, col. 6, lines 15-25) and the distal actuator rod being operably coupled to the second jaw member (20, 18, col. 6, lines 15-25, Fig. 4); or
distally move the proximal actuator rod (51), the biasing member (56), and the distal actuator rod together (40), whereby the distal actuator rod pivots the second jaw member (20) relative to the first jaw member (18) to transition the first and second jaw members to the open configuration for one of depositing a portion of suture into the internal surgical site or retrieving a portion of the suture from the internal surgical site (col. 13, lines 5-30; also see col. 6, lines 16-35).
Regarding claim 23, Tovey discloses the method according to claim 22, wherein the biasing member (56) is compressed between the proximal and distal actuator rods (51, 40) when the second jaw member (18, 20) is in a constrained state as the handle assembly is being actuated (see col. 6, lines 15-35; col. 13, lines 5-30; closed state of second jaw).
Regarding claim 24, Tovey discloses the method according to claim 23, wherein the proximal actuator rod (51), the biasing member (56), and the distal actuator rod (40) distally move together when the second jaw member is in an unconstrained state as the handle assembly is being actuated (col. 13, lines 5-30; col. 6, lines 15-35; open configuration of jaws as 33 is moved and 51, 40 and 56 are also moved).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tan in view of Thomason et al, US 5,496,335 (“Thomason”).
Regarding claim 9, Tan discloses the suture passer according to claim 1, but is silent as to wherein the first jaw member has a distal tip configured to pierce tissue.
However, Thomason, in the same field of art, namely suture passers and/or instruments for gripping, clamping or clipping tissue and capable of passing a suture (col. 2, lines 35-45), teaches a surgical instrument (Figs. 1-13) having a handle (25, Fig. 1B) assembly with a shaft (27, 30, Fig. 1A) and first and second jaws (26, 24, Figs. 1A-B) pivotably attached at a distal end of the shaft (col. 4, lines 20-35).  Thomason further teaches that the first jaw member (26) has a distal tip configured to pierce tissue (col. 4, lines 56-61, chisel shaped jaw as shown in Figs. 2-4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the instrument of Tan with a distal tip configured to pierce tissue as taught by Thomason in order to provide the advantages of inserting the jaws into tissue to reduce trauma and bleeding and decrease tissue damage during a procedure (Thomason, col. 5, lines 5-10).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tovey in view of Carter, US 5,899,911 (“Carter”).
Regarding claim 25, Tovey discloses the method according to claim 22, but is silent as to further comprising: returning the suture passer to the closed condition; and withdrawing the suture passer from the internal surgical site.
However, Carter, in the same field of art, namely methods of passing suture through tissue (Figs. 1 through 14a-e), teaches a suture passer (20) having a handle assembly (35), a shaft (30) with first and second jaws (24, 26, 56) pivotably attached to a distal end of the shaft (col. 8, lines 35-45) and the method of inserting the suture passer into tissue (Fig. 14a, col. 9, lines 55-65), operating the jaws (56) to deposit the suture through tissue between an open configuration and a closed configuration (Figs. 14a-d, col. 9, line 55 to col. 10, line 10), returning the suture passer to the closed condition (Fig. 14c, col. 19, lines 60-67) and withdrawing the suture passer from the internal surgical site (Fig. 14d, pulling suture outside of skin and completing incision results in withdrawing suture passer, col. 19, line 60 to col. 10, line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to return the suture passer to the closed condition .

Allowable Subject Matter
Claims 2-7 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: Tan, Tovey, Thomason and Carter fail to teach or render obvious wherein the overstroke assembly further includes a sleeve disposed within the shaft and longitudinally movable relative to the shaft, the sleeve being disposed about the proximal and distal actuator rods and housing the biasing member, as in claims 2 and 16, and claims 3-7 and 17-21 are dependent upon claims 2 and 16 and are therefore also found to be allowable since the prior art also does not teach the limitations in claims 2-7 and 16-21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892, which cites relevant prior art related to the field of suture passers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771